IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-10011
                            Summary Calendar



IN RE:   DAVID LEE SMITH,

                                      Defendant-Appellant,

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:00-MC-31-D
                        --------------------
                         September 26, 2001

Before JOLLY, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     David Lee Smith appeals his disbarment by the federal

district court following his disbarment by the United States

Court of Appeals for the Tenth Circuit.        Smith also appeals the

panel’s denial of his motions for a new trial and to stay

disbarment and he appeals District Court Chief Judge Buchmeyer’s

denial of his petition for extraordinary relief under the local

rules.   We find no abuse of discretion in the denial of Smith’s

motions and his request for extraordinary relief.

     Smith argues that the disbarment proceedings violated

principles of due process because the district court did not

appoint an independent prosecutor or hold an evidentiary hearing

where Smith could have presented unspecified expert testimony;

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10011
                                 -2-

that the court’s refusal to dismiss the disciplinary proceeding

effectively “reversed” the Texas bar’s decision not to pursue

reciprocal disciplinary charges against Smith; that the district

court did not adequately address his arguments that he did not

receive due process in the Tenth Circuit disciplinary proceedings

and that the Tenth Circuit disbarred him based on inadequate

proof; that the disbarment proceedings should have been dismissed

as time-barred; that the actions for which he was disbarred in

the Tenth Circuit do not constitute "unethical behavior" under

the Northern District’s local rules; that the reciprocal

disbarment is unconstitutional because the Tenth Circuit’s

decision to disbar him is such a severe sanction that it amounts

to a conviction for criminal contempt and constitutes cruel and

unusual punishment; and that the district court panel members and

District Court Chief Judge Buchmeyer are biased against Smith and

refused to give him an impartial hearing.

     Finally, Smith challenges the constitutionality of N.D. TX.

CIV. R. 83.8(c), which provides for reciprocal disbarment

proceedings, on the basis that the rule does not require that an

attorney facing disbarment charges be given notice of the

specific grounds for revoking his bar membership and an

opportunity to show cause why his bar membership should not be

revoked.   We find it unnecessary to address this argument because

it is clear from the record that Smith received fair notice of

the charges against him and that he was given an opportunity to

present a defense and explain the charges.   See In re Ruffalo,

390 U.S. 544, 550 (1968).
                          No. 01-10011
                               -3-

     Having reviewed the record of Smith’s disciplinary

proceedings in the district court and in the Tenth Circuit, we

find no constitutional violation and no abuse of discretion in

the district court’s decision to disbar Smith.   Selling v.

Radford, 243 U.S. 46, 51 (1917); In re Dawson, 609 F.2d 1139,

1142 (5th Cir. 1980).

     AFFIRMED.